*309OPINION.
Akundell :
With the exception of the fact that a small amount of cash was involved in the transaction, the facts here do not differ from those of Richard T. Greene et al., Trustees, 15 B. T. A. 401, wherein we held that an exchange of securities held for investment for other securities likewise to be held for investment falls within section 202 (c) (1) of the Revenue Act of 1921, and such a transaction gives rise to neither a taxable gain nor a deductible loss. The cash adjustment of $2,328.19 incident to the exchange should be applied against, and used to reduce, the basis for determining gain or loss upon a subsequent sale of the property in the manner provided in section 202 (e) of the Revenue Act of 1921.
Reviewed by the Board.

Judgment toill he entered under Rule 50.